 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                      THE DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                      ) Case No.:    3:19-CR-00026-LRH-WGC
                                                    )
10
                           Plaintiff,               )
11   vs.                                            )
                                                    ) ORDER
12   ALESIA SAMPSON,                                )
                                                    )
13
                          Defendant.                )
14                                                  )

15

16
            IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

17   Tuesday, July 13, 2021, at 1:30 p.m., is vacated and continued to Tuesday, August 24, 2021, at
18   the hour of 11:00 a.m. in Reno Courtroom 3.
19

20   DATED this 9th day of July, 2021.

21
                                                   __________________________________
22                                                 LARRY R. HICKS
                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28



                                                        1
